Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 9/3/2020.
Claims 1-11 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claim 8 is directed to tracking life benefits credits related to renewable energy to create incentives. The limitations as drafted, is a process that under its broadest reasonable interpretation, such as managing personal behavior for marketing or sales and covers Certain Methods of Organizing Human activity under  2A-prong 1.  Under 2A, prong 2: The additional elements of  a processor, network for performing generic computer functions such as transmitting, registering, tracking and determining the amount of credits to assign to the customers.  The published application specification discloses on paragraph 0031 “network 840 such as, for example, the Internet, an intranet, an extranet, or like distributed communication platform connecting computing devices over wired and/or wireless connections. As is known to those skilled in the art, the client devices 820 and the server 830 each include a processor, 
	The claim do not provide an inventive step under 2B, as discussed with respect to step 2A prong two. If the claims amount to no more than mere instructions to apply the exception using generic computer components and cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B.  The claim is ineligible.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent system claim 1 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.
	 Dependent Claims 2-10 do not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly or substantially” more than the exception itself and are rejected under the same analysis as above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S.Patent Application Pub. No. 2005/0127680(Lof), in view of California Energy Commission, Guidebook: Customer Credit Subaccount (6th ed., Sept. 2001)(hereinafter CEC Customer Credit Guidebook), in further view of U.S. Patent App. Pub. No. 2008/0228628 (Gotthelf).
	Regarding claims 1, and 11 Lof  teaches systems and methods for: a grid network including a plurality of transmitting facilities for transmitting available electrical energy (See Figures 10-11, 19 and paragraphs 0002, 0066, 0071); a plurality of consumers using electrical energy generated from renewable energy sources at a site 
	 Lof does not teach:  a plurality of credits accumulated by the first subset of the plurality of consumers by a purchase of electrical energy generated from renewable energy sources, a value of each credit corresponding to a predetermined amount of electrical energy generated from renewable energy sources used by a consumer of the first subset and purchased from the grid network by the consumer of the first subset in energy purchase and sale transactions; ° a plurality of life benefits each acquired by the consumer at a benefit cost, each of the life benefits provides a quality of life benefit to the consumer of the first subset or a beneficiary of the consumer of the first subset; and ° a data processor operated by an administrator to register and track the plurality of credits within the exchange system, the data processor determines an amount of credits assigned to each of the consumers of the first subset based on the energy purchase and sale transactions and supervises a redemption process by which the credits accumulated by one or more of the plurality of consumers of the first subset are 
processor. 
	Gotthelf, however, teaches ° a plurality of life benefits each acquired by the consumer at a benefit cost, each of the life benefits provides a quality of life benefit to the consumer of the first subset or a beneficiary of the consumer of the first subset (i.e. the credits are redeemable for money or a donation to a charity of consumer's choice) 

	 Regarding claim 2, Lof teaches wherein the renewable energy sources include at least one of solar, photovoltaic, wind, biomass, landfill gas, fuel cells, ocean thermal power, wave or tidal power, hydropower, selected municipal solid waste, and geothermal systems (Abstract).


	Regarding claim 4, Lof does not teach wherein the data store stores information including at least one or information for identifying consumers, information for identifying utility companies, credit information, information regarding the energy purchase and sale transactions, information regarding benefits and benefit cost corresponding thereto, and redemption rate information. Gotthelf, however, teaches wherein the data store stores information (i.e. using “databases”’) (0073) including at least one or [read of] information for identifying consumers, information for identifying utility companies, credit information, information regarding the energy purchase and sale transactions, information regarding benefits and benefit cost corresponding thereto, and redemption rate information (i.e. “information related to registering, qualifying, quantifying, valuating, bundling, and trading” credits) (0073-0075, 0083, 0089).

	 Regarding claims 5-6, Lof does not teach wherein the data store stores at least one of a variable representing a rate at which energy usage is converted to a credit, and 

	Regarding claim 7, Lof does not teach wherein the plurality of utility companies provide the administrator with information corresponding to the energy purchase and sale transactions conducted between the utility companies and the consumers of the first subset within a given period, and wherein the administrator calculates a value representing a number of credits that are to be allocated to each of the respective consumers of the first subset. CEC Customer Credit Guidebook, however, teaches wherein the plurality of utility companies provide the administrator with information corresponding to the energy purchase and sale transactions conducted between the utility companies and the consumers of the first subset within a given period, and wherein the administrator calculates a value representing a number of credits that are to be allocated to each of the respective consumers of the first subset (i.e. “providers are 

	Regarding claim 8, Lof does not teach further including a plurality of accounts, the accounts being associated with one or more of the consumers of the first subset and receiving the redemption values of redeemed credits of the associated consumers of the first subset. Gotthelf, however, teaches further including a plurality of accounts, the accounts being associated with one or more of the consumers of the first subset and receiving the redemption values of redeemed credits of the associated consumers of the first subset (i.e. the trading platform allows trading credits using pseudo accounts) (0010-0011, 0042-0044, 0075, 0086, 0123). At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the combination of Lof and Gotthelf to use and interface with accounts to track a consumer’s credits, as is also taught by Gotthelf. Consumer accounts are a well-known means of tracking balances applicable to particular consumers. One of ordinary skill in the art would have been motivated to do so to better track all credits belonging to individual users.

	Regarding claim 9, Lof does not teach wherein a financial institution provides the plurality of accounts. Gotthelf, however, teaches wherein a financial institution provides the plurality of accounts (i.e. “compensation can be directly transferred via a wire transfer to the user's bank account’’) (0086).

	Regarding claim 10, Lof does not teach wherein the data processor is comprised of a cooperative interface executing on a computer processing system of the administrator to host a plurality of web pages, the web pages being accessible in real-time by one or more of the consumers and the utility companies for viewing a total number of credits held by consumers of the first subset, for monitoring a status of the redemeption values, and for evaluating available life benefits. Gotthelf, however, teaches wherein the data processor is comprised of a cooperative interface executing on a computer processing system of the administrator to host a plurality of web pages, the web pages being accessible in real-time by one or more of the consumers and the utility companies for viewing a total number of credits held by consumers of the first subset, for monitoring a status of the redemeption values, and for evaluating available life benefits (0071, 0103).
References cited and not applied:
	WO 2006/074475 A2 teaches adjusting either the Retirement Glidepath or the Budgeted Redemptions to make sure that the value of the revised benefit does not exceed the value of the benefit prior to the change in index mix. For example, if the retirement portfolio has experienced significant losses, the individual may wish to shift their allocation away from more risky investments and toward more conservative investments. In the absence of any other adjustment, re-balancing the indices away from more volatile indices and toward less volatile indices can reduce the value of the benefit under the inventive financial product. 	
	
	 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688